EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly J. Smith(53611) on 2/22/2021.
The application has been amended as follows: 

1 - 17. (Cancelled) 
 
18. (Previously Presented) A device access apparatus for a client-server system including a server and a client, wherein the device access apparatus is used to access components of a field bus network, the device access apparatus including:
a general application installable on the server and configured to interchange data with the components of the field bus network; 
a device driver installable on the client; and 
a communication proxy configured to set up at least one data connection between the server and the client, wherein the at least one data connection is used to transmit data between the device driver and one of the components of the field bus network that is associated with the device driver; wherein the communication proxy is configured to monitor data traffic on the at least one data connection between the client and the server and to detect errors in data transmission;  

the communication proxy is configured to block a request to the server if the communication proxy receives the request from the client with a tag of an already terminated connection;
 the communication proxy is configured to block the data transmitted to the server if the communication proxy receives corrupt data or data that does not correspond to a current status of a protocol sequence in the general application from the device driver on the client; 
the communication proxy is configured to block the data transmitted to the server if the communication proxy receives a message from the client with a tag that is not provided in a topology managed by the general application;
the communication proxy is configured to terminate the at least one data connection if one of the components of the field bus network does not respond to requests or is inactive during the at least one predetermined period of time; 
the communication proxy is configured to restart for error correction of at least one of the following: the general application on the server, at least one communication driver on the server, a field access device of the field bus network, and one of the components of the field bus network;
the communication proxy is configured not to forward the data to the client if the communication proxy receives corrupt data from the general application of the server;

the communication proxy is configured to initiate a restart of a respective component if the communication proxy detects that one of following components has crashed or reacts with a delay: one of the components of the field bus network, a field access device of the field bus network, the general application on the server, at least one communication driver on the server, and components utilized by the general application.

19. (Previously Presented) The device access apparatus of claim 18, wherein the communication proxy is configured to compare the data transmission between the client and the server with a predetermined set of rules in order to detect errors.  

20. (Previously Presented) The device access apparatus of claim 18, wherein: the communication proxy is configured to automatically initiate measures for error correction when errors are detected; or the communication proxy is configured to automatically initiate measures for error correction as a function of an error profile when errors are detected.  
21. (Previously Presented) The device access apparatus of claim 18, wherein the general application is an FDT general application.  



23. (Previously Presented) The device access apparatus of claim 18, wherein: the communication proxy is configured  to block data transmitted from the client to the server when there is a lack of data integrity; or the communication proxy is configured to block data transmitted from the field bus network to the client when there is a lack of data integrity.  

24. (Previously Presented) The device access apparatus of claim 18, wherein the communication proxy is configured to terminate data connections between the server and the client that are not used over a prescribed period of time.  

25. (Previously Presented) The device access apparatus of claim 18, wherein the communication proxy is configured to monitor the data transmission and to initiate at least one of the following as a function of a respective error pattern: terminating the at least one data connection between the client and the server; non-forwarding and 

26. (Previously Presented) The device access apparatus of claim 18, wherein one of the components of the field bus network, an associated communication channel, and an associated device driver are identified by a unique tag, wherein the unique tag enables the field bus component, the associated communication channel, and the associated device driver to be assigned to each other.  

27. (Previously Presented) The device access apparatus of claim 18, wherein: the communication proxy is configured to feed data traffic that the communication proxy receives from the device driver installed on the client corresponding to a tag of the data traffic into an associated communication channel; or the communication proxy is configured to forward the data traffic that the communication proxy receives via communication channels provided by communication drivers corresponding to the tag of the data traffic to an associated device driver on the client.  

28. (Previously Presented) The device access apparatus of claim 18, wherein the communication proxy is configured to set up the at least one data connection between the client and the server over a computer network; the communication proxy is 

29. (Previously Presented) The device access apparatus of claim 18, wherein driver or user software components are incorporated into the general application according to one or more of the following standards: DTM, DD, EDD, EDS, and FDI Device Packages; or the general application is an FDT general application, and the driver and user software components of the standard DTM are incorporated into the FDT general application.  

30. (Cancelled)
 
31. (Currently Amended) A server connectable to a field bus network, wherein the server is configured to support a data connection to a client, the server including: 
a general application installed on the server and configured to interchange data with components of the field bus network; and 
a communication proxy configured to set up at least one data connection between the server and the client, wherein data is transferable via a data connection between a device driver installed on the client and one of the components of the field bus network assigned to the device driver; 
;
 wherein the communication proxy is configured to terminate the at least one data connection if the client does not respond or is inactive during at least one predetermined period of time; 
the communication proxy is configured to block a request to the server if the communication proxy receives the request from the client with a tag of an already terminated connection;
 the communication proxy is configured to block the data transmitted to the server if the communication proxy receives corrupt data or data that does not correspond to a current status of a protocol sequence in the general application from the device driver on the client; 
the communication proxy is configured to block the data transmitted to the server if the communication proxy receives a message from the client with a tag that is not provided in a topology managed by the general application;
the communication proxy is configured to terminate the at least one data connection if one of the components of the field bus network does not respond to requests or is inactive during the at least one predetermined period of time; 
the communication proxy is configured to restart for error correction of at least one of the following: the general application on the server, at least one communication driver on the server, a field access device of the field bus network, and one of the components of the field bus network;
the communication proxy is configured not to forward the data to the client if the communication proxy receives corrupt data from the general application of the server;
 the communication proxy is configured not to forward the data to the client if the communication proxy receives data from the general application of the server that does not correspond to the current status of the protocol sequence in the general application; or 
the communication proxy is configured to initiate a restart of a respective component if the communication proxy detects that one of following components has crashed or reacts with a delay: one of the components of the field bus network, a field access device of the field bus network, the general application on the server, at least one communication driver on the server, and components utilized by the general application.
  
32. (Currently Amended) An automation technology system, including:
 a server, including:
 a general application installed on the server and configured to interchange data with components of a field bus network; and
 a communication proxy configured to set up at least one data connection between the server and a client, wherein data is transferable via a data connection between a device driver installed on the client and one of the components of the field bus network assigned to the device driver; 

the client, including: the device driver installed on the client; wherein an associated component of the field bus network is accessible from the client using the device driver;
 wherein the communication proxy is configured to terminate the at least one data connection if the client does not respond or is inactive during at least one predetermined period of time; 
the communication proxy is configured to block a request to the server if the communication proxy receives the request from the client with a tag of an already terminated connection;
 the communication proxy is configured to block the data transmitted to the server if the communication proxy receives corrupt data or data that does not correspond to a current status of a protocol sequence in the general application from the device driver on the client; 
the communication proxy is configured to block the data transmitted to the server if the communication proxy receives a message from the client with a tag that is not provided in a topology managed by the general application;
the communication proxy is configured to terminate the at least one data connection if one of the components of the field bus network does not respond to requests or is inactive during the at least one predetermined period of time; 
the communication proxy is configured to restart for error correction of at least one of the following: the general application on the server, at least one communication driver on the server, a field access device of the field bus network, and one of the components of the field bus network;
the communication proxy is configured not to forward the data to the client if the communication proxy receives corrupt data from the general application of the server;
 the communication proxy is configured not to forward the data to the client if the communication proxy receives data from the general application of the server that does not correspond to the current status of the protocol sequence in the general application; or 
the communication proxy is configured to initiate a restart of a respective component if the communication proxy detects that one of following components has crashed or reacts with a delay: one of the components of the field bus network, a field access device of the field bus network, the general application on the server, at least one communication driver on the server, and components utilized by the general application.
 
33. (Previously Presented) A method for monitoring data traffic between a server and a client of a client-server system, via which components of a field bus network are accessible, wherein a general application is installed on the server and is configured to exchange data with the components of the field bus network, wherein a communication proxy is configured to set up at least one data connection between the server and the client, the at least one data connection used to transmit data between a device driver 
monitoring data traffic on the at least one data connection between the client and
the server via the communication proxy; and 
detecting errors in data transmission;
 wherein the communication proxy is configured to terminate the at least one data connection if the client does not respond or is inactive during at least one predetermined period of time; 
the communication proxy is configured to block a request to the server if the communication proxy receives the request from the client with a tag of an already terminated connection;
 the communication proxy is configured to block the data transmitted to the server if the communication proxy receives corrupt data or data that does not correspond to a current status of a protocol sequence in the general application from the device driver on the client; 
the communication proxy is configured to block the data transmitted to the server if the communication proxy receives a message from the client with a tag that is not provided in a topology managed by the general application;
the communication proxy is configured to terminate the at least one data connection if one of the components of the field bus network does not respond to requests or is inactive during the at least one predetermined period of time; 
the communication proxy is configured to restart for error correction of at least one of the following: the general application on the server, at least one communication 
the communication proxy is configured not to forward the data to the client if the communication proxy receives corrupt data from the general application of the server;
 the communication proxy is configured not to forward the data to the client if the communication proxy receives data from the general application of the server that does not correspond to the current status of the protocol sequence in the general application; or 
the communication proxy is configured to initiate a restart of a respective component if the communication proxy detects that one of following components has crashed or reacts with a delay: one of the components of the field bus network, a field access device of the field bus network, the general application on the server, at least one communication driver on the server, and components utilized by the general application.

34. (Previously Presented) The method of claim 33, further including: reconciling the data traffic with a predetermined set of rules via the communication proxy; or in the event of errors, initiating measures for error correction via the communication proxy.   
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification and all if statements are given patentable weight. As per claims 18, 31, 32, 33, recites 
a client-server system including a server and a client, wherein the device access apparatus is used to access components of a field bus network, the device access apparatus including:
a general application installable on the server and configured to interchange data with the components of the field bus network; 
a device driver installable on the client; and 
a communication proxy configured to set up at least one data connection between the server and the client, wherein the at least one data connection is used to transmit data between the device driver and one of the components of the field bus network that is associated with the device driver; wherein the communication proxy is configured to monitor data traffic on the at least one data connection between the client and the server and to detect errors in data transmission;  
wherein the communication proxy is configured to terminate the at least one data connection if the client does not respond or is inactive during at least one predetermined period of time; 
the communication proxy is configured to block a request to the server if the communication proxy receives the request from the client with a tag of an already terminated connection;
 the communication proxy is configured to block the data transmitted to the server if the communication proxy receives corrupt data or data that does not correspond to a current status of a protocol sequence in the general application from the device driver on the client; 
the communication proxy is configured to block the data transmitted to the server if the communication proxy receives a message from the client with a tag that is not provided in a topology managed by the general application;
the communication proxy is configured to terminate the at least one data connection if one of the components of the field bus network does not respond to requests or is inactive during the at least one predetermined period of time; 
the communication proxy is configured to restart for error correction of at least one of the following: the general application on the server, at least one communication driver on the server, a field access device of the field bus network, and one of the components of the field bus network;
the communication proxy is configured not to forward the data to the client if the communication proxy receives corrupt data from the general application of the server;
 the communication proxy is configured not to forward the data to the client if the communication proxy receives data from the general application of the server that does not correspond to the current status of the protocol sequence in the general application; or 
the communication proxy is configured to initiate a restart of a respective component if the communication proxy detects that one of following components has crashed or reacts with a delay: one of the components of the field bus network, a field access device of the field bus network, the general application on the server, at least one communication driver on the server, and components utilized by the general application.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459